                                                          Case 4:19-cv-05715-DMR Document 31 Filed 02/26/20 Page 1 of 10




                                                   1   J. RANDALL ANDRADA (SBN 70000)
                                                       randrada@andradalaw.com
                                                   2   ANDRADA & ASSOCIATES
                                                       PROFESSIONAL CORPORATION
                                                   3   1939 Harrison Street, Suite 612
                                                       Oakland, California 94612
                                                   4   Tel.: (510) 287-4160
                                                       Fax: (510) 287-4161
                                                   5
                                                       Attorneys for Defendants
                                                   6   COUNTY OF ALAMEDA, DEPUTY K. GUERRA
                                                       and DEPUTY R. WALTER
                                                   7
                                                       LAW OFFICES OF JOHN L. BURRIS
                                                   8   JOHN L. BURRIS, Esq. (SBN 69888)
                                                       Airport Corporate Centre
                                                   9   7677 Oakport Street, Suite 1120
                                                       Oakland, California 94621
                                                  10   Telephone: 510-839-5200
                                                       Fax: 510-839-3882
                                                  11   john.burris@johnburrislaw.com
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   LAW OFFICES OF JOHN L. BURRIS
                                                       K. CHIKE ODIWE, Esq. (SBN 315109)
                                                  13   9701 Wilshire Blvd., Suite 1000
                                                       Beverly Hills, California 90212
                                                  14   Telephone: 310-601-7070
                                                       Fax: 510-839-3882
                                                  15   chike.odiwe@johnburrislaw.com

                                                  16   Attorneys for Plaintiff

                                                  17
                                                                                        UNITED STATES DISTRICT COURT
                                                  18
                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                  19
                                                                                                  OAKLAND
                                                  20
                                                        CHRISTOPHER RAMOS, an individual,               Case No.: 4:19-cv-05715-DMR
                                                  21
                                                                         Plaintiff,
                                                  22           v.                                       JOINT CASE MANAGEMENT
                                                  23    COUNTY OF ALAMEDA, a municipal                  CONFERENCE STATEMENT
                                                        corporation; et al.
                                                  24
                                                                         Defendants.                    Date: March 4, 2020
                                                  25                                                    Time: 1:30 p.m.
                                                                                                        Dept: Ctrm 4 (3rd Fl. – Oakland USDC)
                                                  26                                                    Mag. Judge: Hon. Donna M. Ryu

                                                  27
                                                                                                        Action Filed: September 11, 2019
                                                  28
                                                                                                                                                     1
                                                       {00117786.DOC/}RMS 1215                                         Ramos v. County of Alameda, et al.
                                                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                   4:19-cv-05715-DMR
                                                          Case 4:19-cv-05715-DMR Document 31 Filed 02/26/20 Page 2 of 10




                                                   1           The Parties submit this JOINT CASE MANAGEMENT CONFERENCE STATEMENT

                                                   2   pursuant to the Standing Order for All Judges of the Northern District of California and Civil Local

                                                   3   Rule 16-9.

                                                   4           1. Jurisdiction and Service:

                                                   5           There are no issues regarding personal jurisdiction or venue.

                                                   6           2. Facts:

                                                   7                Plaintiff’s Version

                                                   8           On September 20, 2018 at approximately 1:00 p.m., Plaintiff Christopher Ramos and his

                                                   9   nephew attended the Raiders game at the Oracle Arena at 7000 Coliseum Way in Oakland,

                                                  10   California. During the incident, the Officers worked together as a group to back each other up,

                                                  11   provide tacit approval for the incident, and support, assist, and encourage one another's actions.
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   Plaintiff and his nephew left their seats for a brief smoke break and asked a security guard at the

                                                  13   Oracle Arena where the smoke section was located. The security guard gave Plaintiff vague

                                                  14   instructions about where the smoking area was; Plaintiff headed towards the area where he believed

                                                  15   the security guard instructed him to. Suddenly, approximately 4-5 security guards from the Oracle

                                                  16   Arena stopped Plaintiff and his nephew and informed them that they were in a “no smoke zone.” The

                                                  17   guards then proceeded to ask Plaintiff for his identification. Plaintiff handed the guards his

                                                  18   identification without incident. Thereafter, multiple deputies from the Alameda County Sheriff’s

                                                  19   Department arrived on the scene and asked Plaintiff for his identification as well. Plaintiff checked

                                                  20   his person for his identification then recalled that he handed it to a security guard. Plaintiff then

                                                  21   asked the security guard if they were still in possession of his identification. Without warning or

                                                  22   legal justification, Defendants Guerra and Walter elbowed Plaintiff in his face, violently threw him

                                                  23   to the ground, and needlessly kneed him. Plaintiff was in extreme pain and agony due to the

                                                  24   unreasonable level of force. Instead of summoning medical attention for Plaintiff’s injuries, the

                                                  25   deputies simply arrested him. Defendants Guerra and Walter then handcuffed Plaintiff’s wrists so

                                                  26   tightly that he was unable to move his arms, causing greater damage to Plaintiff’s injuries.

                                                  27           Plaintiff received treatment for his injuries at Stanford Medical Center where he was

                                                  28   diagnosed with lip lacerations and a dislocated shoulder. Plaintiff also suffered severe emotional
                                                                                                                                                               2
                                                       {00117786.DOC/}RMS 1215                                                  Ramos v. County of Alameda, et al.
                                                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                            4:19-cv-05715-DMR
                                                          Case 4:19-cv-05715-DMR Document 31 Filed 02/26/20 Page 3 of 10




                                                   1   distress as a consequence of the deputies’ unlawful conduct.

                                                   2               Defendants County of Alameda, Deputy Guerra and Deputy Walter’s Version of

                                                   3   Events:

                                                   4               This case involves a 36-year-old plaintiff who drank too much at an Oakland Raiders

                                                   5   game on September 30, 2018. He eventually came into contact with several security guards and

                                                   6   deputy Sheriffs. One of the deputies proceeded to ask the plaintiff some questions. Mr. Ramos then

                                                   7   lunged at the officer as though he intended to strike her. A scuffle ensued, and the plaintiff was

                                                   8   taken to the ground. He alleges that he sustained a separated shoulder for which he was treated at an

                                                   9   emergency room.

                                                  10               By way of background, the Oakland-Alameda County Coliseum Authority owns the

                                                  11   subject property. Co-defendant AEG (a.k.a. AEGMO) has a contract with the Authority to manage
ANDRADA & ASSOCIATES




                                                       the Coliseum. The Authority, “by and through its general manager AEG . . .,” has a contract with the
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13   County of Alameda which requires the County to provide on-site deputy sheriffs at various Coliseum

                                                  14   events.

                                                  15               A company by the name of Landmark Event Staffing Services, Inc. (a.k.a. Landmark

                                                  16   Security) had a contract with AEGMO to provide security guards at Coliseum events.

                                                  17               Now, turning to the date of loss, smoking is prohibited within certain areas of the

                                                  18   Coliseum. Signs are posted at various locations which inform fans that they are subject to ejection

                                                  19   from the stadium if they are found to be smoking in the prohibited areas. Nevertheless, a group of

                                                  20   smokers congregated on the ramp near Gate MM. The plaintiff was among them. There was a “No

                                                  21   Smoking” sign in the immediate vicinity.

                                                  22               Several guards employed by Landmark approached the smokers. The guards told the

                                                  23   group that they were standing in a no-smoking area, would be written up, and told to leave. The

                                                  24   guards began to take information from the offenders.

                                                  25               The Landmark employees then called for assistance from ACSO in obtaining information.

                                                  26   Deputies Guerra and Walter responded. Deputy Guerra is a woman. She is 5’4” tall, and weighs

                                                  27   165 pounds. Deputy Walter is of medium height and weight. The plaintiff is 6’2” tall and weighs

                                                  28   170 pounds.
                                                                                                                                                            3
                                                       {00117786.DOC/}RMS 1215                                                Ramos v. County of Alameda, et al.
                                                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                          4:19-cv-05715-DMR
                                                          Case 4:19-cv-05715-DMR Document 31 Filed 02/26/20 Page 4 of 10




                                                   1                The plaintiff initially provided his driver’s license to Deputy Guerra. She could smell

                                                   2   alcohol on his breath. She began taking notes, and asked the plaintiff for his telephone number. The

                                                   3   plaintiff suddenly lunged at Guerra and brushed against her in an apparent attempt to retrieve his

                                                   4   license. Guerra ordered the plaintiff to cease and desist. He lunged at her again. Deputy Guerra

                                                   5   grabbed the plaintiff’s left arm, and a scuffle began. Deputy Walter immediately grabbed the

                                                   6   plaintiff from behind. The fracas continued, and the plaintiff was taken to the ground. His face

                                                   7   struck the concrete and he came away with a bloody nose. The plaintiff quickly ceased his

                                                   8   struggling. He was cuffed, and medical personnel were summoned.

                                                   9                The incident occurred at 1356 or so. The plaintiff’s blood alcohol was .12 at 1435

                                                  10   according to a Preliminary Alcohol Screening Device.

                                                  11                Mr. Ramos was arrested for violation of Penal Code section 69, namely interference with,
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   and resisting, the two deputies. The plaintiff was taken to Valley Care Medical Center. There were

                                                  13   some x-ray findings consistent with a shoulder dislocation.

                                                  14                He was then booked at Santa Rita. Mr. Ramos was released on bail at 1156 on October 1.

                                                  15   The charges were dismissed at hearing on October 2, 2018.

                                                  16                                                   VIDEOS

                                                  17                There are body camera videos from the two defendants which were activated before the

                                                  18   plaintiff lunged at Deputy Guerra. They depict the most relevant events. It is clear from the videos

                                                  19   that Mr. Ramos was under the influence of alcohol. His speech is slurred and he appears to be

                                                  20   lethargic.

                                                  21                A Raiders’ fan recorded a portion of the incident on his cell phone and published it on the

                                                  22   internet. The version recorded by the rooter begins with the struggle among Ramos, Guerra, and

                                                  23   Walter, proceeds through the take-down of the plaintiff, and depicts the handcuffing. The video does

                                                  24   not show the interview of the plaintiff by Deputy Guerra, the lunge(s) of Mr. Ramos, or the vocal

                                                  25   warnings given to the plaintiff before he was taken to the ground. Thus, it fails to provide the

                                                  26   context in which the physical force was applied.

                                                  27                There are three other videos recorded by ACSO personnel which provide a considerable

                                                  28   amount of evidence with regard to the management of the plaintiff after the takedown.
                                                                                                                                                             4
                                                       {00117786.DOC/}RMS 1215                                                 Ramos v. County of Alameda, et al.
                                                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                           4:19-cv-05715-DMR
                                                             Case 4:19-cv-05715-DMR Document 31 Filed 02/26/20 Page 5 of 10




                                                   1               The videos reflect the presence of perhaps four – six security personnel. Many of them

                                                   2   were present during the initial contact between the plaintiff and Deputy Guerra. The defendants

                                                   3   believe that the security personnel were employees of Landmark. The supervisor of the Landmark

                                                   4   personnel provided a statement to ACSO which corroborates the version of the events set forth in the

                                                   5   ACSO Incident Report.

                                                   6                                                INDEMNITY

                                                   7               The Authority-County contract requires AEG to defend, indemnify, and hold the County

                                                   8   harmless from any claims:

                                                   9                             “(i)   arising from any [negligence] of AEGMO
                                                                                        [or its] independent contractors . . . or
                                                  10

                                                  11                             (ii)   arising from any act or omission alleged to
                                                                                        have been committed by the County . . .
ANDRADA & ASSOCIATES




                                                                                        arising from the provision of [law
                       PROFESSIONAL CORPORATION




                                                  12
                                                                                        enforcement] services . . . except for . . .
                                                  13                                    willful misconduct or gross recklessness.”

                                                  14            The First Amended Complaint alleges numerous theories against the County and deputies

                                                  15   which require AEGMO to defend and indemnify them pursuant to the terms of the contract. The

                                                  16   defense of the County and its deputies has been tendered. The County awaits a response.

                                                  17   ///

                                                  18   ///

                                                  19   ///

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                                                                           5
                                                       {00117786.DOC/}RMS 1215                                               Ramos v. County of Alameda, et al.
                                                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                         4:19-cv-05715-DMR
                                                          Case 4:19-cv-05715-DMR Document 31 Filed 02/26/20 Page 6 of 10




                                                   1                          CLAIM AND FIRST AMENDED COMPLAINT (FAC)
                                                   2
                                                                   A Government Code claim was timely filed on March 6, 2019. It was rejected on
                                                   3
                                                       March 11. Mr. Ramos timely filed his original complaint on September 11, 2019.
                                                   4
                                                                        There are four claims for violation of Section 1983 in the FAC:
                                                   5
                                                                        (1)      Unlawful arrest;
                                                   6                    (2)      Excessive force;
                                                                        (3)      Deliberate indifference to medical status; and
                                                   7
                                                                        (4)      Monell.
                                                   8
                                                                        The following state law claims are also alleged:
                                                   9
                                                                        (5)      Violation of Civil Code Section 52.1;
                                                  10                    (6)      Battery;
                                                                        (7)      Intentional Infliction of Emotional Distress; and
                                                  11
                                                                        (8)      Negligence.
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12
                                                               3. Legal Issues
                                                  13
                                                               The County defendants contend as a matter of law that the force was reasonable, the arrest
                                                  14
                                                       was lawful, and medical attention was promptly provided. QI (Qualified Immunity) also applies. The
                                                  15
                                                       Monell claim is unmeritorious as a matter of law.
                                                  16
                                                               4. Motions
                                                  17
                                                                   Plaintiff:
                                                  18
                                                                    Plaintiff anticipates filing a motion for summary judgment or partial summary judgment
                                                  19
                                                       after the completion of certain basic discovery.
                                                  20
                                                                   Defendants County of Alameda, Deputy Guerra and Deputy Walter:
                                                  21
                                                                   Defendants anticipate filing a motion for summary judgment or partial summary
                                                  22
                                                       judgment after the completion of certain basic discovery.
                                                  23
                                                               5. Amendment of Pleadings
                                                  24
                                                                   Plaintiff:
                                                  25
                                                                   Plaintiff does not anticipate a need to amend the pleadings.
                                                  26
                                                                   Defendants County of Alameda, Deputy Guerra and Deputy Walter:
                                                  27
                                                                   Defendants do not anticipate a need to amend the pleadings.
                                                  28
                                                                                                                                                            6
                                                       {00117786.DOC/}RMS 1215                                                Ramos v. County of Alameda, et al.
                                                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                          4:19-cv-05715-DMR
                                                          Case 4:19-cv-05715-DMR Document 31 Filed 02/26/20 Page 7 of 10




                                                   1           6. Evidence Preservation

                                                   2                 Plaintiff:

                                                   3                 Plaintiff has taken reasonable steps to preserve evidence.

                                                   4                 Defendants County of Alameda, Deputy Guerra and Deputy Walter:

                                                   5                 The defendants have taken reasonable steps to preserve evidence.

                                                   6           7. Disclosures

                                                   7                 Plaintiff:

                                                   8                 Plaintiff will produce an initial disclosure under FRCP Rule 26

                                                   9                 Defendants County of Alameda, Deputy Guerra and Deputy Walter:

                                                  10                 The defendants will produce an initial disclosure under FRCP Rule 26.

                                                  11           8. Discovery
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12                 Plaintiff:

                                                  13                 Plaintiff anticipates serving written discovery upon the Defendants. Plaintiff anticipates

                                                  14   the need to depose the Defendants.

                                                  15                 Defendants County of Alameda, Deputy Guerra and Deputy Walter:

                                                  16                 Defendants anticipate serving written discovery upon the plaintiff. Defendants anticipate

                                                  17   the need to depose the plaintiff.

                                                  18           9. Class Actions

                                                  19                 This matter is not a class action.

                                                  20           10.    Related Cases

                                                  21                  None.

                                                  22           11.    Relief

                                                  23                  Plaintiff:

                                                  24                   Plaintiff seeks the damages as outlined in his operative Complaint.

                                                  25                 Defendants County of Alameda, Deputy Guerra and Deputy Walter:

                                                  26                 Defendants will seek a judgment by way of an MSJ, or, alternatively, a partial judgment

                                                  27   by way of a motion for partial summary judgment. Otherwise, the defendants will seek an order of

                                                  28   dismissal with an award of attorney’s fees and costs.
                                                                                                                                                                7
                                                       {00117786.DOC/}RMS 1215                                                    Ramos v. County of Alameda, et al.
                                                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                              4:19-cv-05715-DMR
                                                          Case 4:19-cv-05715-DMR Document 31 Filed 02/26/20 Page 8 of 10




                                                   1           12.    Settlement and ADR

                                                   2                  Plaintiff:

                                                   3                  Plaintiff intends to serve a written demand on Defendants.

                                                   4                  Defendants County of Alameda, Deputy Guerra and Deputy Walter:

                                                   5                  The plaintiff’s attorney has promised to send a written demand. The intention is to

                                                   6   pursue settlement without the assistance of a settlement magistrate.

                                                   7           13.    Consent to Magistrate Judge for all Purposes

                                                   8                  Plaintiff:

                                                   9                 Plaintiff consents to a magistrate judge for all purposes in this matter.

                                                  10                  Defendants County of Alameda, Deputy Guerra and Deputy Walter:

                                                  11                  Defendants consent to a magistrate judge for all purposes in this matter.
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12           14.    Other References

                                                  13                  None anticipated.

                                                  14           15.    Narrowing of Issues

                                                  15                  Plaintiff:

                                                  16                  Plaintiff does not anticipate dismissing any claims at this point.

                                                  17                  Defendants County of Alameda, Deputy Guerra and Deputy Walter:

                                                  18                  Defendants will meet and confer with plaintiff’s counsel regarding a dismissal of the

                                                  19   Fourth Cause of Action for Monell liability and a dismissal of the County of Alameda as a defendant.

                                                  20           16.    Expedited Trial Procedure

                                                  21                  This is not the type of case that can be handled in an expedited fashion.

                                                  22           17.    Scheduling

                                                  23                  Scheduling is complicated because one or more of the defendants has not yet appeared.

                                                  24   However, the County defendants propose the following:

                                                  25                  Fact Discovery Cut-Off                          October 30, 2020

                                                  26                  Expert Disclosures                              November 20, 2020

                                                  27                  Expert Rebuttals                                November 30, 2020

                                                  28                  Expert Discovery Cut-Off                        December 22, 2020
                                                                                                                                                               8
                                                       {00117786.DOC/}RMS 1215                                                   Ramos v. County of Alameda, et al.
                                                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                             4:19-cv-05715-DMR
                                                          Case 4:19-cv-05715-DMR Document 31 Filed 02/26/20 Page 9 of 10




                                                   1                   Deadline to file Dispositive Motions             January 25, 2021

                                                   2

                                                   3            18.    Trial

                                                   4                   Plaintiff:

                                                   5                    Plaintiff demands a trial by jury and estimate the length of trial to be five-seven days.

                                                   6                   Defendants County of Alameda, Deputy Guerra and Deputy Walter::

                                                   7                   Defendants demand a trial by jury and estimate the length of trial to be four-five days.

                                                   8            19.    Disclosure of Non-Party Interested Entities or Persons

                                                   9                   Plaintiff:

                                                  10                    N/A

                                                  11                   Defendants County of Alameda, Deputy Guerra and Deputy Walter:
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12                   Landmark Event Staffing Services, Inc.

                                                  13            20.    Professional Conduct

                                                  14                   Plaintiff:

                                                  15                   Plaintiff’s counsel has reviewed the Guidelines with his client.

                                                  16                   Defendants County of Alameda, Deputy Guerra and Deputy Walter:

                                                  17                   Defense counsel has reviewed the Guidelines with his client.

                                                  18            21.    Other Matters

                                                  19                   None known at this time.

                                                  20

                                                  21   Dated:         February 26, 2020.                             ANDRADA & ASSOCIATES

                                                  22
                                                                                                                         /s/ J. Randall Andrada
                                                  23                                                            By
                                                                                                                     J. RANDALL ANDRADA
                                                  24                                                                 Attorneys for Defendants
                                                                                                                     COUNTY OF ALAMEDA, DEPUTIES
                                                  25                                                                 K. GUERRA AND R. WALTER

                                                  26

                                                  27

                                                  28
                                                                                                                                                                9
                                                       {00117786.DOC/}RMS 1215                                                    Ramos v. County of Alameda, et al.
                                                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                              4:19-cv-05715-DMR
                                                          Case 4:19-cv-05715-DMR Document 31 Filed 02/26/20 Page 10 of 10




                                                   1   Dated:      February 26, 2020                LAW OFFICES OF JOHN L. BURRIS

                                                   2

                                                   3                                            By /s/ K. Chike Odiwe
                                                                                                   K. CHIKE ODIWE
                                                   4                                               Attorney for Plaintiff
                                                                                                   CHRISTOPHER RAMOS
                                                   5

                                                   6

                                                   7

                                                   8

                                                   9

                                                  10

                                                  11
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13

                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                                                            10
                                                       {00117786.DOC/}RMS 1215                                Ramos v. County of Alameda, et al.
                                                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT                          4:19-cv-05715-DMR
